Citation Nr: 1012473	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety disorder with depressed mood and posttraumatic 
stress disorder traits (mental disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
September 1943 to May 1946, including combat service in 
World War II, and in the Air Force from October 1948 to 
December 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of 
the RO in Louisville, Kentucky, which continued the 50 
percent rating for the Veteran's psychological disorder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's mental disorder has been manifested by 
occupational and social impairment due to not more than 
moderate symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for a mental disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic 
Codes 9411, 9413 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss 
each piece of evidence.  See id.  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Here, prior to initial adjudication of the Veteran's claim, 
a letter sent to the Veteran in September 2007 informed him 
that in order to establish entitlement to an increased 
rating, the evidence must show that his service-connected 
disability has gotten worse.  It also informed the Veteran 
that a disability rating from 0 to as much as 100 percent is 
assigned by using a schedule for evaluating disabilities, 
and that VA considers the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact upon employment.  Further, the letter provided 
examples of the types of evidence the Veteran could submit 
in support of his claim.  Finally, the letter provided 
notice of the Veteran's and VA's respective responsibilities 
for obtaining specified different types of evidence.  A 
February 2009 letter further informed the Veteran that, with 
respect to claims for increased ratings, VA considers the 
impact of the disability on daily life.  This letter also 
provided the rating criteria for evaluating mental 
disorders.  Although the February 2009 letter was not sent 
prior to initial adjudication of the Veteran's claim, the 
Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a supplemental statement of the case 
(SSOC) issued in March 2009.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, the Board finds that the 
September 2007 letter fully satisfied all notice required 
under the VCAA pertaining to the Veteran's claim for an 
increased rating.  The Board concludes that the duty to 
notify has been satisfied.

The Board notes that the case of Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any errors relating to these 
notice elements are harmless. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio, supra.  The requirement of requesting that the 
claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA 
to obtain or that he felt were relevant to the present 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.   

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA 
examinations in October 2007 and April 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained 
in this case are adequate for rating purposes, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file as well as a thorough examination of 
the Veteran.  Moreover, the conclusions expressed therein 
are supported by the clinical findings and other medical 
evidence of record.    

The Board notes that in the January 2010 appellant's brief, 
the Veteran's representative noted that the October 2007 VA 
examination report indicates that it was initiated by an 
examiner with no listed medical credentials.  However, the 
examination report reflects that it was authored and signed 
by a psychologist.  Thus, there is no indication that the 
Veteran was not examined by an appropriate professional.  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran's representative also noted in the January 2010 
appellant's brief that the examiner's opinion in the April 
2009 VA examination was almost an exact copy of the October 
2007 VA examination report.  The Board finds that while the 
opinions are similar, they are by no means the same.  There 
is no indication that the April 2009 examiner's opinion was 
not formed based on his own examination of the Veteran.  
Rather, the similarity in the opinions suggests that the 
level of severity of the Veteran's mental disorder was 
consistent and had not significantly changed since the 
October 2007 examination was conducted. 

There is no evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since 
he was last examined in April 2009.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(April 7, 1995).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that in the January 2010 appellant's 
brief, the Veteran's representative pointed out that the 
November 2009 SSOC lists an October 2009 VA audiological 
examination as evidence that had been considered in 
adjudicating the Veteran's claim.  The representative argued 
that listing this evidence was misleading as it had nothing 
to do with the Veteran's claim for an increased rating for a 
mental disorder.  While the Board agrees that this evidence 
is irrelevant to the present claim, the Veteran's 
representative has not shown that the Veteran was prejudiced 
in any way by the listing of this evidence.  The Board finds 
that including the October 2009 VA audiological examination 
in the list of evidence was harmless error. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that he is entitled to a disability 
rating in excess of 50 percent for a mental disorder.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected mental disorder is evaluated 
as 50 percent disabling under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411 
and 9413.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms enumerated after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the 
following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See Mauerhan, supra.  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While an 
examiner's classification of the level of psychiatric 
impairment by a GAF score is an item of evidence to be 
considered, it is not determinative of the percentage rating 
to be assigned.  See VAOPGCPREC 10-95.

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The Board now turns to a discussion of the relevant 
evidence.  The October 2007 VA examination report reflects 
that the Veteran had been married four times in the past.  
He had been involved in one romantic relationship for about 
one and a half years, but reported that he did not have much 
contact with her at the time of the examination because of 
her health problems and because her family did not get along 
well with the Veteran.  The Veteran reported that he also 
had a friend from church whom he spent time with 
occasionally.  The Veteran stated that overall he got along 
very well with people and denied major difficulties making 
friends or keeping friends.  The Veteran's activities of 
daily living included exercising regularly in the morning, 
listening to the radio in the afternoon, attending church, 
visiting friends in nursing homes, eating lunch at a 
community center, and occasionally attending AA meetings.  
The examiner found that the Veteran's level of psychosocial 
functioning was fair to good as the Veteran reported having 
several social contacts.  However, the examiner stated that 
it was also clear that the Veteran spent much of his time 
alone.  The Veteran reported that he felt alone and afraid.  
The Veteran denied a history of suicide attempts or violence 
or assaultiveness.  

On examination, the Veteran was clean, neatly groomed, and 
appropriately dressed.  He was oriented to person, time, and 
place.  His psychomotor activity and speech were 
unremarkable.  His affect was normal.  His attention was 
intact and his thought process and content were 
unremarkable, although he did exhibit some 
circumstantiality.  He did not exhibit any significant 
cognitive impairment.  His remote, recent, and immediate 
memory were normal based on cognitive testing and his 
answers to the interview questions.  He did not have any 
delusions.  He did not exhibit inappropriate or ritualistic 
behavior.  He did not have panic attacks.  He denied the 
presence of homicidal or suicidal thoughts.  He had good 
impulse control.  The examiner found no abnormalities with 
the Veteran's judgment or insight, stating that the Veteran 
understood the outcome of his behavior and understood that 
he had a problem.  The Veteran was able to maintain minimum 
personal hygiene.  He did not have a problem with activities 
of daily living.  

The examiner noted that the Veteran suffered from sleep 
impairment, getting only about 3 to 4 hours of sleep per 
night.  The Veteran explained that he was woken up early by 
recurrent thoughts of his military-related trauma.  No major 
difficulties controlling anger were noted.  However, the 
examiner stated that a discussion with a VA psychologist who 
had functioned as a group leader of the Veteran's weekly 
PTSD groups for the past one and a half years indicated that 
the Veteran had exhibited recurrent difficulties managing 
his anger in group settings, particularly when discussing 
certain issues.  

The examiner diagnosed the Veteran with posttraumatic stress 
disorder (PTSD) and assigned him a GAF score of 60.  The 
examiner found that the severity of the Veteran's PTSD 
symptoms were moderate based on psychometric data.  The 
examiner concluded that the Veteran did not have total 
occupational and social impairment due to his PTSD signs and 
symptoms.  The examiner also found that the Veteran's PTSD 
signs and symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school. 

With regard to the Veteran's occupational impairment, the 
examiner noted that the Veteran had retired from his job as 
an insurance salesman based on eligibility due to age or 
duration of work.  The Veteran was unable to return to work 
due to his advanced age.  However, the examiner found that 
the Veteran's mental disorder would likely affect workplace 
functioning due to such symptoms as intrusive thoughts, 
emotional reactivity to reminders of the trauma, poor sleep 
quality, and difficulties managing anger and irritability, 
which would likely lead to reduced reliability and 
productivity.  

With regard to the Veteran's social impairment, the examiner 
noted that it was likely that the Veteran's advanced age and 
his report that many of his friends had died was a major 
factor in his social isolation.  However, his difficulties 
managing anger and irritability (as reported by his group 
therapist) had also worked to further alienate him from 
potential sources of social support.  

A November 2007 letter from the Veteran's former employer 
reflects that the Veteran had worked for him as an 
independence insurance agent for about six months.  When the 
Veteran asked to work for him again, the employer had to 
turn him down because the Veteran's ability to interact with 
the public appeared to have been compromised by his 
increasing anxiety and lack of patience.  The Veteran's 
people skills were greatly diminished and the Veteran did 
not seem to function as well as he did before. 

VA treatment records dated in January 2008 and February 2008 
reflect that the Veteran has a mild cognitive disorder.

A February 2009 letter from two fellow members of the 
Veteran's church reflects that they had known the Veteran 
for sixteen years, and that they had become increasingly 
concerned for his health and safety.  They noted that his 
dizzy spells had increased in frequency and duration, and 
that he had difficulties with breathing.  They also noted 
that it had become common for the Veteran to spill things at 
a meal, and that the Veteran would have spots on his 
clothing from the spills.  They stated that he misplaces and 
loses things much more often and will lose his way trying to 
find a location he had been to many times before.  They were 
concerned that the Veteran's problems would make it 
extremely difficult if not impossible for him to maintain 
any form of successful employment. 

A March 2009 letter from an acquaintance of the Veteran 
reflects information similar to the February 2009 letter, 
and also states that the Veteran was prone to drifting out 
of conversations, as if he were "not with it."  

At the April 2009 VA examination, the Veteran reported that 
he had been experiencing memory problems.  For example, he 
would sometimes go out to get something and then end up 
forgetting what he was going to get.  He reported that he 
relied heavily on note taking and his calendar to keep up 
with appointments and bills.  He also reported dizziness 
that occasionally makes him lose balance, and thus he had 
been using a cane for several years. 

With respect to the Veteran's social functioning, he stated 
that he lived by himself and did not have any family, 
although he had a cousin with whom he talked on the phone 
every once in a while.  He had been married four times and 
divorced for 25 years.  He currently had a girlfriend with 
whom he went out to eat about three times a week.  He 
reported that they got along very well.  He stated that he 
also had another good friend with whom he socialized about 
twice a week.  They went to veteran events together and out 
to eat lunch on occasion.  The Veteran also went to church 
every Sunday, although he was not particularly close to 
anyone in his church.  The examiner concluded that the 
Veteran's overall psychosocial functioning appeared to be 
fair based on what he reported.  The examiner noted that 
despite the Veteran's regular social engagements, he felt 
lonely and depressed much of the time.  

On examination, the Veteran was clean, neatly groomed, and 
appropriately dressed.  The Veteran's psychomotor activity 
was unremarkable.  His speech was unremarkable, spontaneous, 
clear, and coherent.  His affect was constricted.  His mood 
was anxious and depressed.  His attention was intact.  He 
was oriented to person, time, and place.  The Veteran's 
thought processes revealed circumstantiality, and the 
examiner noted that the Veteran repeated a couple of the 
same anecdotes over the course of the examination session.  
His thought content was unremarkable.  He did not have 
delusions or hallucinations.  However, he did state that he 
frequently sees Japanese soldiers running across the field 
and reported that sometimes these visions will stick for a 
while and other times they were just flashes.  No 
abnormalities were noted with respect to his judgment and 
insight.  The Veteran had sleep impairment, reporting that 
he got about 4 hours of sleep per night.  He did not exhibit 
inappropriate behavior.  The Veteran did have obsessive or 
ritualistic behavior in that he reported that he checked 
several times a day whether he had certain objects on him 
such as his checkbook and wallet.  He also checked to see if 
he turned off appliances several times a day.  He appeared 
to do these repetitive behaviors to compensate for his poor 
memory.  The Veteran did not have panic attacks.  He did not 
have homicidal or suicidal thoughts.  His impulse control 
was good.  He did not have episodes of violence.  He was 
able to maintain minimum personal hygiene.  However, the 
Veteran did have slight problems with grooming, bathing, 
dressing, and undressing.  The examiner stated that these 
problems were due to a lack of motivation.  The examiner 
found that the Veteran's remote and recent memory were 
moderately impaired based on answers to cognitive tests, 
although his immediate memory was normal.  

The examiner diagnosed the Veteran with anxiety disorder 
with depressed mood.  The diagnosis of depression was based 
on psychological tests administered during the examination.  
The examiner also made a rule-out diagnosis of a possible 
cognitive disorder to account for the Veteran's problems 
with short-term and long-term memory.  The examiner opined 
that this condition did not appear to be related to the 
Veteran's combat exposure.  The examiner assigned the 
Veteran a GAF score of 60.

The examiner concluded that the Veteran did not have total 
occupational and social impairment due to his PTSD signs and 
symptoms.  The examiner also found that the Veteran's PTSD 
signs and symptoms did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school. 

With respect to the Veteran's occupational impairment, the 
examiner stated that the Veteran was currently retired and 
unable to return to the workforce due to advanced age.  
However, his anxiety disorder symptoms would likely affect 
workplace functioning due to the presence of intrusive 
combat-related memories, occasional nightmares, occasional 
combat-related hallucinations, depressed mood, anhedonia, 
and poor sleep quality.  

The Board has also reviewed the Veteran's VA treatment 
records, which reflect that the Veteran attends individual 
and group counseling on a regular basis and that he has been 
prescribed anti-depressant medication.  The VA treatment 
records do not reflect evidence showing symptoms or 
functional limitations different or more severe than those 
described in the VA examinations discussed above. 

In reviewing the record, the Board finds that a rating of 
100 percent is not warranted.  There is no medical evidence 
showing that the Veteran has gross impairment in thought 
processes or communication, has persistent delusions or 
hallucinations, exhibits grossly inappropriate behavior, or 
is disoriented to person, time, or place.  While the Veteran 
reported having visions of Japanese soldiers running across 
a field, the examiner did not appear to classify these 
visions as hallucinations in the clinical sense, as he 
indicated that the Veteran did not have hallucinations.  
Moreover, these visions were not characterized as being 
persistent.  There is also no evidence that the Veteran 
poses a persistent danger of hurting himself or others.  
Further, there is no indication that he is unable to perform 
activities of daily living, including maintaining his 
personal hygiene and appearance.  While the April 2009 VA 
examination reflects that the Veteran had slight problems 
with grooming due to a lack of motivation, this does not 
amount to an inability to maintain his personal hygiene and 
appearance such as to warrant a 100 percent disability 
rating.  Likewise, the fact that the Veteran has been 
observed to spill food on himself with resulting spots on 
his clothing does not equate to an inability to maintain his 
personal hygiene and appearance.  Indeed, both VA 
examinations noted that the Veteran was neatly groomed and 
appropriately dressed.  Finally, while the Veteran has been 
shown to have some memory loss, there is no indication that 
he has memory loss for the names of his close relatives or 
his own name.  To the extent the Veteran has memory loss, 
the April 2009 VA examination suggests that the Veteran's 
memory loss is due to a cognitive disorder unrelated to the 
Veteran's combat exposure.  Thus, an evaluation of 100 
percent is not appropriate for the Veteran's mental 
disorder.  Indeed, in both the October 2007 VA examination 
and the April 2009 VA examination, the examiners found that 
the Veteran did not have total occupational and social 
impairment.  In the absence of total occupational and social 
impairment, a 100 percent disability rating is not 
warranted. 

The Board also finds that a 70 percent disability rating is 
not warranted.  The evidence does not show that the Veteran 
has intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control such as 
unprovoked irritability with periods of violence, spatial 
disorientation, or symptoms of equivalent severity.  
While the April 2009 VA examination reflects that the 
Veteran exhibits some ritualistic behavior in that he 
periodically checks whether he had certain objects on his 
person such as his checkbook and wallet, there is no 
indication that this behavior interferes with routine 
activities.  The fact that the Veteran checks for such items 
several times a day does not by itself warrant a 70 percent 
disability rating. 

The Board notes that there is evidence showing that the 
Veteran has some difficulty in adapting to stressful 
circumstances.  For example, the November 2007 letter from 
the Veteran's former employer reflects that the employer was 
unwilling to rehire the Veteran due to his difficulties 
interacting with the public, which the employer felt stemmed 
from increased anxiety.  However, the Veteran's overall 
level of functioning as demonstrated by the medical evidence 
of record shows that the Veteran's difficulty in adapting to 
stressful circumstances is not severe enough to warrant a 70 
percent rating.  In this regard, the Board notes that the 
Veteran has reported regularly going out with a friend and a 
significant other, and there is no indication that he is 
unable to establish and maintain effective relationships.  
In fact, the Veteran stated in the October 2007 VA 
examination that in general he got along very well with 
people, and he denied major difficulties making friends or 
keeping friends.  

Importantly, a 70 percent disability rating requires 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  The VA examiners in 
the October 2007 and April 2009 examination reports stated 
that the Veteran does not have deficiencies in most areas 
due to his mental disorder.  Further, the GAF scores of 60 
assigned in both VA examinations indicate that the Veteran's 
symptoms and functional limitations are moderate in nature.  
Accordingly, the Board finds that the Veteran is not 
entitled to a 70 percent disability rating. 

The Board finds the 50 percent disability rating most 
closely approximates the current severity of the Veteran's 
mental disorder, which is characterized by such symptoms and 
functional limitations as disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9413.  As the Veteran has not been 
shown to have symptomatology or functional impairment more 
severe than that associated with a 50 percent disability 
rating, this evaluation adequately reflects the Veteran's 
clinically established impairment due to his mental 
disorder. 

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for 
an increase.  Therefore, no staged ratings are appropriate.  
See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  However, in 
exceptional cases, extraschedular ratings may be assigned 
where the schedular evaluations are found to be inadequate.  
See 38 C.F.R. § 3.321(b).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule; therefore, the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOPGCPREC 6-96 (August 16, 1996); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the Veteran's mental disorder does not 
warrant referral for extraschedular consideration.  His 
reported symptoms are those contemplated by the rating 
criteria for mental disorders.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  The Veteran has not submitted evidence 
indicating that his mental disorder or the difficulties 
flowing from it constitute "such an exceptional or unusual 
disability picture . . . as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  For example, the Veteran has not shown that his 
disability has caused marked interference with employment or 
frequent periods of hospitalization.  Thus, the Board finds 
that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for 
extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a rating in excess of 50 percent for a mental disorder must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for a mental disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


